Citation Nr: 1426210	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  07-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his companion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military duty from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reopened a claim for service connection for a back injury and denied it on the merits.  

In March 2009, the Veteran and his companion testified during a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims folder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In a November 2009 decision the Board adjudicated the matter by first determining that the Veteran had submitted new and material evidence to reopen the claim in accordance with the Court's decisions in Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Then the Board remanded the reopened claim for further development.  Such has been completed and this matter is returned to the Board for further consideration.  


FINDING OF FACT

3.  Chronic back disability did not have its clinical onset in service and is not otherwise related to active duty; spinal arthritis was not exhibited within the first post service year.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service, and spinal arthritis may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 , 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2006 letter  sent prior to the initial September 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim for a back disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also informed him of the process by which initial disability ratings and effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been met. 

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009). Neither the Veteran nor his representative has asserted any specific prejudice in any of the VCAA notice given.  Thus any error in the VCAA notice is shown to be harmless.

 Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, Social Security records and private treatment records have been obtained and considered.  The Board has reviewed the Veteran's Virtual VA claims file.  The appellant has not identified any additional, outstanding records necessary to decide this pending appeal. 

Additionally, the Veteran was afforded a VA examination in June 2010, with addendum opinion issued in January 2011 in order to adjudicate this claim.  The proffered opinions regarding the etiology of the claimed low back disability were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to decide the claim. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran, who is shown to have served in Vietnam from September 1968 to August 1969 with a military occupational specialty (MOS) as a bridge specialist in an engineering company, claims entitlement to service connection for a lumbar spine disorder.  He has specifically alleged, both in written lay statements and his hearing testimony, that he injured his back in an incident in Vietnam, when a truck he was riding in ran over a mine that exploded.  He reported injuring his back in June 1969 in his original claim of June 1981 without elaborating further.  However he did list the name of a Dr. H.H.K. who he reported as treating his back from 1978 to the present.  He first alluded to injuring his back in a land mine explosion from his truck running over it in an April 1998 statement that was otherwise arguing for entitlement to Agent Orange benefits.  He described the truck as a 2 and a half ton truck in his April 2006 claim to reopen, and described being thrown out from the truck in his August 2007 VA form 9 and his October 2009 hearing.  He has also submitted photographs reportedly taken in Vietnam that depict a large truck with the front tire blown out and a January 2007 lay statement from a fellow service member who described driving the truck in a mine sweeping mission when the mine exploded and confirmed that the Veteran was thrown out of the truck.  The Veteran has described in his hearing testimony and written lay statements having been treated out in the field by a medic and was prescribed pills and rest.  The Veteran also has testified that prior to this mine injury, he participated in engineering training building bridges and lifting heavy items.  He described his duties in building engineering as involving heavy work.  

Service treatment records reveal no evidence of lumbar spine complaints or pathology noted on the April 1968 induction examination and report of medical history.  The service treatment records do show that in July 1968 he was seen for low back pain for 2 weeks, with muscle tenderness and full range of motion noted.   In August 1968 he reported having back pain with treatment with parafon forte, wintergreen, darcon and placed on light duty for 48 hours.  A few days later in August 1968 he was noted to have back pain was placed on restrictions.  On separation examination in December 1969, his spine examination was normal and he denied any issues with recurrent back pain or any other orthopedic issues in the accompanying report of medical history.  Although the service treatment records do not reflect treatment for the injury from falling out the truck in a mine explosion, the Veteran has provided corroborating evidence that this incident took place.  

The Veteran has alleged that he had continued symptoms after service and in his testimony he described the separation examination as only cursory in manner.  He indicated that he worked at an auto body shop after service, indicating that he had been in that business with his father both prior to and after service.  He denied reinjuring his back while working and described mostly painting vehicles.  His companion testified, and also submitted a written statement in September 2007 that she knew the Veteran since July 1982 and that he had episodes where his back symptoms would flare up and he would have to stay in bed for a couple days.  He submitted several statements dated in April 1980 from employers who described him as missing work due to back problems at various times following his discharge from service in 1970.  Among these statements was one from his father who worked with the Veteran, and indicated that the Veteran did not have back pain prior to service, but after discharge he missed several days of work for back pain, and had told him how he injured his back in Vietnam.  These statements were not submitted to the VA with his original claim filed in 1981.

The earliest post service evidence of medical treatment for back problems are shown in the 1990's; the Veteran testified that he sought treatment in the 1970's for back problems, but that these records were no longer available.  These include records in November 1996 and December 1996 that documented back pain.  In December 1996 the Veteran sought chiropractic treatment from Dr. K.B.H., DC, with a notation that the Veteran returned to this office with complaints of recurrent pain in the low back.  He reported gradual onset of pain over the past 10 days and stiffness in the mornings.  In this report, the Veteran denied any specific stress on the back other than his normal routine activities as the underlying cause.   Following examination which showed marked tenderness at the L4-5 paravertebral muscles his symptoms were reported as consistent with prior symptoms and were recurrent.  Thereafter he was seen in private treatment in March 1997 for low back pain after moving his household, with swelling noted at the SI and lumbar facets, and an assessment of sacroiliac S/S and lumbalgia was made.  Another record from the same month documented back pain with the Veteran describing that he threw out his back.  A chiropractic record from March 2007 is noted to also report that the Veteran threw out his back with sudden onset of pain that radiated to the right thigh.  This record did indicate he had similar incidents in the past which was treated with adjustments.  His past accidents were described as "Army mine" in 1969.  An April 1997 VA Agent Orange examination which included examination of the muscles and joints was notably silent for back complaints.    

An August 2000 record that followed complaints of gout in both ankles also noted severe low back pain since the morning, after replacing a roll of toilet paper.  A history of activities such as golf and yardwork, described as medium activity was noted prior to this incident.  VA records from the same month also addressed complaints of non radicular back pain following the incident of bending to pick up a toilet paper roll, but also noted a history of back injury in service.  The diagnosis was chronic-low back pain.  

Thereafter the VA and private records from 2002 through 2006 show continued treatment for back problems, both via regular physicians and chiropractors.   Among these is an August 2002 report from Dr. J.D.G., PC who related a history of the Veteran complaining of the effects of a lower back injury with a history of riding in a truck that struck a mine causing him to be thrown in the air and struck the tailgate.  He was noted to only treat with over the counter medications with pain that was intermittent but acute.  He did report back radiating pain down the left leg with numbness.  Following examination which disclosed muscle spasm and exquisite tenderness of the lumbar muscles and limited motion, the assessment was degenerative lumbar discs, lumbar disc protrusion/herniation.  He was noted to have sustained a moderate injury that is quite chronic and probably progressively degenerative.   Other records from August 2002 through November 2002 reflect similar symptoms with radiation of back pain into the left leg.  An X-ray from November 2002 yielded an impression of degenerative disc disease (DDD) from L2 downward.  He continued with chiropractic treatment with Dr. J.D.G. through January 2006 for similar low back symptoms with radiation into the left leg.  VA records included an August 2005 record that noted tenderness of the low back with degenerative joint disease (DJD) assessed.  

Subsequent evidence from 2006 reveals that in February 2006, the Veteran was seen at the VA for chronic back pain said to be getting worse since the service, and he received local chiropractic treatment.  A history of having severe pain since helping move heavy furniture 3 months ago was elicited and he was assessed with acute exacerbation of back pain of chronic pain since service times 3 months.  He underwent an MRI in April 2006 with an impression of multilevel DDD and facet arthropathy.  Also noted were posterior disc extrusions/protrusions at L3-4 and L4-5 which were causing central canal stenosis and foraminal stenosis.  X-rays from March and April 2006 confirmed diffuse degenerative disease from L2-to S1 with muscle spasm.  However a June 2006 EMG revealed no electrodiagnostic evidence of acute lumbosacral radiculopathy.  

The report of an August 2006 VA examination noted the history of the Veteran having sustained an acute low back injury when his truck hit a land mine.  The history leading up to this examination was noted to include the April 2006 MRI findings showing multilevel DDD with electrodiagnostic studies negative for significant radiculopathy.  Examination revealed moderate paraspinal spasm, pain on palpation at L4-5, L5-S1 and limited motion on all ranges of motion, particularly on bending forward.  He also had neurological findings including decreased sensation in the right lower extremity and sciatic notch tenderness.  The X-rays showing DDD were also reviewed.  The clinical impression was lumbar DDD with mild right lower extremity S1 radiculopathy, and moderate mechanical low back pain with loss of motion secondary to the first diagnosis.  The examiner stated that based on the Veteran's history and review of the claims file and the current examination findings, the Veteran's lumbar DDD and right lower extremity radiculopathy and moderate mechanical lower back pain was not caused by or a result of service, but was felt to be a natural progression secondary to the aging process.  It was felt that his existing condition was not related to a tour of duty or an injury pattern in service.  

The Veteran underwent a surgical consult in August 2006 that again related a history of low back pain since a mine explosion with complaints of worsening low back pain over the past several years, now with right lower extremity radicular pain.  Following examination and review of X-rays, the assessment was mechanical low back pain, lumbar stenosis and right S1 radiculopathy.  Plans were made for him to undergo L2-S1 fusion with laminectomy.  Prior to this surgery, he was seen by neurosurgery for admission history and physical in November 2006.  Again the history was reported of injury from mine explosion in 1969 with progressively worsening pain over the years.  His pain was present in the low back, with episodes of exacerbation and his leg and groin became painful if sitting for too long.  Following examination and review of radiology reports, the assessment was that this was a 59 year old who experienced a traumatic injury and now has elements of mechanical back pain.  In December 2006 he underwent the laminectomy surgery for lumbar stenosis with a longstanding history of low back pain reported.  Intraoperative findings included significantly hypertrophied ligamentum flavum.  

Following this surgery the Veteran continued with VA and private treatment for his lumbar spine disorder through the end of 2011.  Among such treatment, he saw a private physician Dr. C. A., D.O. who in July 2009 wrote a report of a May 2009 evaluation of the Veteran.  During this evaluation, the Veteran stated he had a long standing history of back pain which he stated began in 1969 when he was apparently thrown from a truck in the service and knocked unconscious.  He reported subsequent severe pain in the lumbar region, treated by multiple doctors, with surgery approximately 2 and a half years ago.  Examination revealed paravertebral muscle spasm and pain on flexion and extension of the lumbar spine.  The impression was of chronic low back pain related to previous old injury with inadequate relief of symptoms on current medical regimen.  

Dr. C.A. subsequently submitted two statements regarding the nexus of the lumbar spine disability.  The first statement indicated that it was at least most likely caused (51% probability or better) that the Veteran's diagnosis of lumbar radiculopathy was related to service.  The rationale was equivocal as the physician suggested that it was possible and likely that the previous injury at least significantly accelerated his decline, but conceded that it was 40 years later at this point.  Later in an opinion submitted to the VA in October 2009, this same physician now stated that diagnoses of radiculopathy of the bilateral lower extremities with pain and lumbar disc disease were directly caused by or a result of service, citing that the physical findings of today were consistent with his history of an accident occurring during the Vietnam period.  This was not age related but consistent with old injury.  The rest of the treatment records through 2011 do not provide any nexus opinions regarding the lumbar spine disorder. 

In June 2010 the Veteran underwent VA examination of the lumbar spine with review of the claims file.  Service treatment records were noted to show low back complaints in 1968, with the separation examination silent for low back pain.  His history was noted to include an acute low back injury in Vietnam in 1969 when his truck hit a mine and he was thrown from the truck.  His low back pain was noted to have increased in recent years and he underwent lumbar laminectomy surgery in 2006 for lumbar disc disease with foraminal stenosis.  He was noted to continue treatment for lumbar disc disease.  Examination was noted to show normal gait and normal spinal curvature.  There was spasm, limited motion, tenderness and pain on motion.  His muscle strength was 5/5 and reflexes were normal.   X-rays were reviewed from May 2010 showing multi level DDD with moderate arthropathy at L2-3 and L5-S1, without evidence of spondylosis or spondylolithesis.  The examiner gave an opinion that the Veteran's current lumbar disc disease with moderate mechanical low back pain is not caused by or the result of a landmine explosion/ejection from truck.  The rationale was that the current lumbar disc disease is an expected aging outcome and not traumatic in origin.  This was based on the Veteran's history, review of medical records and significant interval for low back treatment from the time of discharge as well as current orthopedic literature as to expected aging outcomes in a 62 year old.  This examiner however indicated that he did not review private medical records in providing this opinion.

A January 2011 addendum to the VA examination confirmed that the examiner reviewed all records including the opinions from private doctors C.A. and J.D.G.  The examiner stated that these opinions did not take into consideration expected aging outcomes, did not have review of the claims file and were not weighted to change the above opinion that the Veteran's current lumbar disc disease is an expected aging outcome.  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's June 2010 and January 2011 opinion on which it bases its determination that service connection for a back disability is not warranted. 

Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, supra. 

In providing the opinion, the examiner explained that the injury that took place in 1969 was essentially acute and transitory, with no residuals noted on separation in 1970.  The examiner pointed out that the Veteran did not have treatment for any back issues for years since 1969 and suggested that any current manifestations regarding the back are generally related to his age.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433 . But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VA physician who examined the Veteran in June 2010 with addendum in January 2011.  This examination opinion was accompanied by adequate rationale to support the findings that the inservice back problems were acute and transitory with the current disability shown to be degenerative in nature.  This opinion included consideration of the conflicting evidence of record and explained why such evidence should be lent lesser weight.

Regarding the opinions suggesting a link between the current lumbar spine disability and service, as pointed out by the June 2010 VA examiner, the opinions from private medical providers C.A. and J.D.G. did not factor in the possibility of aging causing his disc degeneration.  The Board further finds Dr. C.A.'s nexus opinions problematic as there are two opinions of record that appear to be contradictory with one opinion conceding the passage of 40 years since service, which may suggest other possible causes.  Regarding the November 2006 VA neurosurgical consult that determined the Veteran experienced a traumatic injury and now has elements of mechanical back pain, this consult did not consider aging as a factor and did not provide a rationale for this assessment.  Likewise the other medical records that give a history of the inservice injury to the back either fail to provide a clear link between this incident and current lumbar spine problems or lack a rationale to support finding such a link. 

Again as discussed above, the favorable evidence is either shown to be self- contradictory as the opinion from Dr. C.A. or is not based on sound rationale.  The Board therefore places greater weight on the VA opinion that finds that a chronic back disability did not have an onset during active service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches"). 

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have a chronic back disability related to his period of active military service. A preponderance of the evidence that the Veteran's back symptoms in service were acute and transitory, without residuals, and is against a finding that a chronic back disorder began in or was otherwise related to active military service. The evidence also fails to show arthritis manifested to a compensable degree in the lumbar spine within one year of his discharge from service in 1970. 

Regarding the lay evidence provided by the Veteran and his lay witnesses regarding continuity of symptoms, such evidence is assigned lesser weight in light of inconsistencies in the statements themselves and the lack of evidence of any treatment for back problems for years after service.  The Board notes that the Veteran's original claim for service connection in June 1981 cited medical treatment for back problems beginning in 1978, which is 8 years after his discharge from service.  To the extent that his hearing testimony suggested that he treated with a physician for back problems as early as 1970, it is contradicted by his own self report of treatment beginning 8 years post service in the 1981 claim.  Otherwise the evidence, medical or lay, does not suggest treatment that began earlier than 1978, with treatment not shown again until the mid 1990's.  The lay statements dated in 1980 that describe the Veteran's having missed work due to back pain as early as 1970 are lent lesser weight in the absence of medical evidence to confirm treatment for back pain at the time.  His recollection of the onset of back problems in service is not consistent with the record.  He made no mention of back problems prior to his service in the Republic of Viet Nam, but service treatment records reflect that the Veteran was seen on at least two occasions for complaints of back pain.  The claimed injury in the Republic of Viet Nam is not corroborated by any clinical records.  The Board also notes that the probative weight of these lay statements shown to be dated in 1980 is adversely affected by the fact that they were submitted to the VA decades after they were apparently drafted, as opposed to having been submitted to support the earlier claim that he filed back in 1981.  

To the extent the Veteran is claiming that the back problems shown in service or resulting from the landmine incident are etiologically related to the post service findings shown on VA examination, he is not shown to have the medical expertise to do so.  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the claim for service connection for a back disability, and this claim must be denied. 


ORDER

Service connection for a back disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


